DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 11/23/2022 is acknowledged. The traversal is on the grounds that the examination of Groups I and II would not present a serious burden on the Examiner because all inventions involve the same composition, i.e., the inkjet ink composition as claimed. However, this is not found persuasive. While both inventions do involve the same ink composition, the method of Group II involves limitations substantially different from the ink composition, such as limitations involving the substrate used in the method. As such, the two inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), resulting in a serious burden on the Examiner. Therefore, the requirement is still deemed proper and is therefore made FINAL.
	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 17-20 are directed to a non-elected invention. Applicant timely traversed the restriction requirement in the reply filed on 11/23/2022.



Specification
	The disclosure is objected to because of the following informalities:
• In para. 0056 of the specification, the tradename for cellulose acetate butyrate is written as “CAP-553-0.4”, which is believed to be a typo, as CAB-553-0.4 is referenced with regard to cellulose acetate butyrate throughout the specification (see para. 0024-0027 and 00108; also see CAB-553-0.4 used in the examples). To correct, the Examiner suggests changing “CAP-553-0.4” in para. 0056 to “CAB-553-0.4”. 
	Appropriate correction is required.

Claim Interpretation
	For the purposes of examination, the term “bare titanium dioxide” as used throughout the claims (see claim 1, line 2) will interpreted as titanium dioxide that is not surface treated. As such, conventional titanium dioxide pigments in the prior art, absent any teaching for surface treatment, are considered to be “bare titanium dioxide” pigments. 
It is noted that claims 8, 11 and 13 each include alternative overlapping ranges (see claim 8, lines 2-3; claim 11, lines 2-3; and claim 13, lines 2-3).  The examiner will be treating the overlapping ranges in each claim as merely requiring a value within any one of the recited alternative ranges as respectively set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “a white colorant comprising bare titanium dioxide, bare zinc oxide, surface treated titanium dioxide, surface treated zinc oxide, or a combination thereof” is a Markush grouping listing an open group of alternatives through its use of the word “comprising”; however, this is indefinite, as it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP § 2173.05(h). To correct, the Examiner suggests altering the language to say “a white colorant selected from the group consisting of bare titanium dioxide, bare zinc oxide, surface treated titanium dioxide, surface treated zinc oxide or a combination thereof” or some other clarifying amendment.
Dependent claims 2-16 are also rejected under 112(b) for the same reasons set forth above as a result of their dependency on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kyriacou et al. (US20200199388A1) (hereinafter referred to as “Kyriacou”), with evidence from “Chemicals From Wood” by Elder pages 607-612 (2004), accessed from https://enviro2.doe.gov.my/ekmc/wp-content/uploads/2016/08/1384783717-3-s2.0-B0121451607000570-main.pdf (hereinafter referred to as “Elder”) as to the rejection of claim 9 only.
Regarding claim 1, Kyriacou teaches an inkjet ink composition (see Kyriacou at Title, teaching an ink composition for inkjet printing) comprising:
• a colorant, wherein the colorant is present with a functional copolymer comprising an acid group (see Ink 3 at Table 1 of Kyriacou at para. 0179; Ink 3 contains a carbon black pigment, which is a colorant; Ink 3 also contains SMA 1000, which applicant discloses as a functional copolymer, see para. 0012 and 0063 of applicant’s specification; also see Example 18 at Table 5 of applicant’s specification at pg. 29, showing SMA 1000 as one of the preferred functional copolymers; also see Kyriacou at para. 0100, teaching the SMA polymer as containing carboxyl groups, i.e., an acid group),
• one or more binder resins, wherein the one or more binder resins are present in an amount from about 0.1% to about 50% by weight, based on the total weight of the inkjet ink composition (see Ink 3 at Table 1 of Kyriacou at para. 0179; Ink 3 contains Erkamar 3360, which is a maleic modified rosin resin, as disclosed by Kyriacou at para. 0123; maleic modified rosin resins are disclosed by applicant at para. 0071 of the instant specification as corresponding to the claimed “one or more binder resins”; in Ink 3, Erkamar 3360 is present in an amount of 0.75 wt%, which falls within the claimed range),
• one or more compatibilizers, wherein the one or more compatibilizers comprise hydroxy groups and wherein the hydroxy content is from about 2.5% to about 8% by weight, based on the total weight of the compatibilizers (see Ink 3 at Table 1 of Kyriacou at para. 0179; Ink 3 contains CAB 553-0.4, which applicant discloses as a suitable compatibilizer at para. 0056 of the instant specification; also see Example 18 at Table 5 of applicant’s specification at pg. 29, showing CAB 553-0.4 as one of the preferred compatibilizers; also see Kyriacou at para. 0180, teaching CAB 553-0.4 as being a cellulose acetate butyrate product with a hydroxyl content of 4.8%, which falls within the claimed range),
• an ink solvent (see Ink 3 at Table 1 of Kyriacou at para. 0179; Ink 3 contains an ink solvent, methyl ethyl ketone),
• and optionally one or more additives (the use of the phrase “optionally” indicates that these additives are not required; as such, Ink 3 of Kyriacou reads on this limitation).
While Kyriacou teaches the ink outlined above, Kyriacou fails to explicitly teach in example Ink 3 the white colorant consisting of either bare titanium dioxide, bare zinc oxide, surface treated titanium dioxide, surface treated zinc oxide or a combination thereof. However, Kyriacou does teach that along with carbon black, titanium dioxide (i.e., bare titanium dioxide) is an inorganic pigment that can be included in their ink (see Kyriacou at para. 0047). In this case, both titanium dioxide and carbon black are predictable interchangeable equivalents, i.e., both are inorganic pigments that can be used in the ink of Kyriacou. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the carbon black pigment used in Ink 3 of Kyriacou with a titanium dioxide pigment like that disclosed by Kyriacou, as the substitution of art-recognized equivalents has been shown to be within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 
With the above substitution, Ink 3 of Kyriacou would have the same white colorant (titanium dioxide), compatibilizer (CAB 553-0.4), and functional copolymer (SMA 1000) used in Example 18 of applicant’s specification (see Table 5, pg. 29 of applicant’s specification); thus, it follows that the titanium dioxide in modified Ink 3 of Kyriacou would be modified by at least some of the SMA 1000 to form a modified white colorant (also see applicant’s specification, para. 004, teaching the succinic anhydride moiety in SMA copolymers as having a high affinity to the surface of titanium dioxide, further supporting the formation of a modified white colorant in modified Ink 3 of Kyriacou) AND that at least some of the CAB 553-0.4 would improve the compatibility of the modified white colorant with the Erkamar 3360 binder resin.
Regarding claim 2, modified Ink 3 of Kyriacou contains SMA 1000 as a functional copolymer (see Ink 3 at Table 1 of Kyriacou at para. 0179), which is a styrene-maleic anhydride copolymer, see applicant’s specification, para. 0063.
Regarding claims 3 and 5, Kyriacou teaches the pigment as having an average particle size of less than 1 µm (see Kyriacou at para. 0046). This range overlaps the claimed ranges, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 6, modified Ink 3 of Kyriacou contains CAB 553-0.4 as a compatibilizer (see Ink 3 at Table 1 of Kyriacou at para. 0179), which is a cellulose acetate butyrate, see applicant’s specification, para. 0056.
Regarding claim 7, the CAB 553-0.4 compatibilizer in modified Ink 3 of Kyriacou has a hydroxy content of 4.8% (see Kyriacou at para. 0180), which falls within the claimed range.
Regarding claim 8, the CAB 553-0.4 compatibilizer has a content of 4.75 wt% in modified Ink 3 of Kyriacou (see Ink 3 at Table 1 of Kyriacou at para. 0179), which falls within the claimed ranges.
Regarding claim 9, Kyriacou teaches modified Ink 3 as containing a maleic modified rosin resin, Erkamar 3360, as a third binder resin (see Ink 3 at Table 1 of Kyriacou at para. 0179; also see Kyriacou at para. 0123). Since the main components of rosin are resin acids (as evidenced by Elder pg. 607), all of which contain carboxylate functional groups, it follows that by its very nature as a binder resin and as a maleic modified rosin resin, Erkamar 3360 contains a polar group (e.g., carboxyl group, etc.) that can serve as a co-stabilizer to disperse the white colorant of modified Ink 3. Moreover, Erkamar 3360 is different from the CAB 553-0.4 compatibilizer used in modified Ink 3, resulting in the claim 9 limitations to be met.
Regarding claim 10, the weight ratio of the compatibilizer (CAB 553-0.4) to the one or more binder resins (Erkamar 3360) in modified Ink 3 of Kyriacou is 6.333, which falls within the claimed range (see Ink 3 at Table 1 of Kyriacou at para. 0179; 4.75/0.75 = 6.333).
Regarding claim 11, the white colorant in modified Ink 3 of Kyriacou is present in an amount of 2.5% (see Ink 3 at Table 1 of Kyriacou at para. 0179), which falls within the first and second claimed ranges.
Regarding claim 12, modified Ink 3 of Kyriacou contains methyl ethyl ketone as a solvent (see Ink 3 at Table 1 of Kyriacou at para. 0179), which is a ketone.
Regarding claim 13, the methyl ethyl ketone solvent in modified Ink 3 is present in an amount of 70.7 wt% (see Ink 3 at Table 1 of Kyriacou at para. 0179), which falls within the claimed ranges.
Regarding claim 14, the Erkamar 3360 binder resin in modified Ink 3 is present in an amount of 0.75% (see Ink 3 at Table 1 of Kyriacou at para. 0179), which falls within the claimed range.
Regarding claim 15, see the rejection as to claim 1. Since applicant did not specify the need for an additive to be present in the ink composition, the rejection according to claim 1 is sufficient to read on claim 15. 
Regarding claim 16, see the rejection as to claim 1. Since applicant did not specify the need for an additive to be present in the ink composition, the rejection according to claim 1 is sufficient to read on claim 16.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kyriacou and further in view of Mizushima et al. (US20210388224A1) (hereinafter referred to as “Mizushima”).
Regarding claim 4, while Kyriacou teaches the ink outlined above, Kyriacou fails to explicitly teach an ink wherein the white colorant is surface treated titanium dioxide, surface treated zinc oxide, or a combination thereof.
Mizushima teaches an aqueous gravure ink containing pigment particles, polymer particles, and water (see Mizushima at Abstract). Mizushima further teaches that in a case of using a white pigment, titanium dioxide is preferably used (see Mizushima at para. 0074). Moreover, Mizushima teaches that this titanium dioxide may be in the form of untreated titanium dioxide (i.e., bare titanium dioxide), but that it is preferably in the form of a surface-treated titanium dioxide from the viewpoint of attaining good dispersibility of the titanium dioxide (see Mizushima at para. 0075).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a surface-treated titanium dioxide pigment in modified Ink 3 of Kyriacou, for the benefit of improving dispersibility of the pigment in the ink. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731